      Case 4:16-cr-00353-WTM-CLR Document 514 Filed 02/08/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION


UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

vs.                                             Case No. CR416-353

KAI JACOBI£ BOLDEN,

             Defendant - Appellant.


                                  0 R D E R

       The appeal in the above-styled action having been dismissed

by the United States Court of Appeals for the Eleventh Circuit,

       IT IS HEREBY ORDERED that the order of the United States Court

of Appeals for the Eleventh Circuit is made the order of this Court.

       SO ORDERED, this        a C5-    day of February 2021.




                                    WILLIAM T. MOORE, JR
                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF GEORGIA
